                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         GARY L. HANDLOSER AND
         MELISSA A. HANDLOSER                       CASE NO. 18-52433-PJS
                                                    CHAPTER 13
                                                    HONORABLE PHILLIP J. SHEFFERLY
                  DEBTORS.
_________________________________/
MICHELLE MARRS (P59651)
Attorney for Debtors
6553 Jackson Ave.
Ann Arbor, MI 48103
(734) 663-0555
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

     EXHIBIT TO MOTION OF KIA MOTORS FINANCE FOR RELIEF FROM
                       THE AUTOMATIC STAY


         1. Corrected Order for Relief from Automatic Stay




  18-52433-pjs       Doc 74    Filed 10/23/20    Entered 10/23/20 08:27:53   Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         GARY L. HANDLOSER AND
         MELISSA A. HANDLOSER                        CASE NO. 18-52433-PJS
                                                     CHAPTER 13
                                                     HONORABLE PHILLIP J. SHEFFERLY
            DEBTORS.
_________________________________/

 ORDER FOR RELIEF FROM AUTOMATIC STAY AS TO KIA MOTORS FINANCE

         Kia Motors Finance (“Creditor”) having filed its Motion for Relief from the Automatic

Stay and for Waiver of the Provisions of FRBP 4001(a)(3); no parties having filed an objection

to said Motion pursuant to the Notice of Motion; and the Certificate of No Response having been

filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362(a) is terminated as to the interest of Kia

Motors Finance in the 2018 Kia Niro, Vehicle Identification No. KNDCB3LCXJ5200564.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Upon sale of the property any excess proceeds shall be paid to the Chapter 13

Trustee.

         4)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.




   18-52433-pjs         Doc 74    Filed 10/23/20   Entered 10/23/20 08:27:53      Page 2 of 2
